Case: 12-60166       Document: 00512128352         Page: 1     Date Filed: 01/29/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 29, 2013

                                     No. 12-60166                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



PEARL L. JOHNSON,

                                                  Plaintiff-Appellant
v.

DOCTOR LONNIE EDWARDS, In his official capacity as superintendent of
Jackson Public Schools District; JASON SARGENT, In his official capacity
and individually capacity,

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:10-CV-73


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Pearl L. Johnson appeals from the district court’s grant of summary
judgment in favor of the defendants in her suit alleging claims for employment
discrimination and hostile work environment. Having reviewed the briefs, the
record, and the applicable law, we conclude that Johnson has failed to show
error. We therefore affirm the district court’s judgment for the reasons given in

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60166     Document: 00512128352      Page: 2   Date Filed: 01/29/2013



                                  No. 12-60166

the district court’s careful opinion, but we briefly address a few points raised on
appeal.
      To the extent that Johnson argues she was not required to exhaust
administrative remedies for her discrimination claims, she is incorrect. See, e.g.,
Taylor v. Books A Million, Inc., 296 F.3d 376, 378–79 (5th Cir. 2002). Johnson
also challenges the district court’s alleged failure to recuse. We note that
although Johnson filed a motion to recuse the magistrate judge, she did not seek
recusal of the district judge, and we see no basis in the record to question either
judge’s impartiality. See 28 U.S.C. § 455. We also find no merit in Johnson’s
argument that the district court violated her Fifth, Sixth, and Seventh
Amendment rights by deciding her case on summary judgment. See, e.g.,
Oglesby v. Terminal Transp. Co., 543 F.2d 1111, 1112–13 (5th Cir. 1976)
(holding that the Seventh Amendment right to a jury trial is not violated when
a party fails to show a genuine issue of material fact as required by FED. R. CIV.
P. 56). Finally, given the district court’s broad discretion in enforcing filing
deadlines, see Hetzel v. Bethlehem Steel Corp., 50 F.3d 360, 367 (5th Cir. 1995),
the court did not err by striking some of Johnson’s pleadings as untimely or by
declining to address issues raised in untimely pleadings.
      AFFIRMED.




                                        2